Exhibit 10.2


THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of October 1, 2014 is
entered into by and between ExlService Holdings, Inc., a company organized under
the laws of Delaware (“Holdings”) (together with ExlService.com, Inc.
(“ExlService”), the “Company”), and Henry N. Schweppe, III (“Executive”).
WHEREAS, Executive has agreed to become employed by the Company, and the Company
agrees to employ Executive, subject to the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:
1.Term; Effectiveness. (a) The term of Executive’s employment under this
Agreement shall commence as of the later of October 1, 2014 or the Executive’s
first day of active employment with the Company (the “Effective Date”) and shall
continue until Executive’s employment under this Agreement is terminated
pursuant to the provisions of Section 5 hereof. The period of time from the
Effective Date through the termination of Executive’s employment hereunder is
herein referred to as the “Term.”
(b)    Executive agrees and acknowledges that Executive is an at-will employee
and the Company has no obligation to maintain the Term or to continue
Executive’s employment hereunder for any specific period of time, and Executive
expressly acknowledges that no promises or understandings to the contrary have
been made or reached.
(c)    This Agreement shall be binding upon the parties upon the execution
hereof.
2.Definitions. For purposes of this Agreement, the following terms, as used
herein, shall have the definitions set forth below.
(a)    “Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.
(b)    “Control” means, the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
(c)    “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.
(d)    “Subsidiary” means, with respect to any Person, (i) any corporation of
which at least a majority of the voting power with respect to the capital stock
is owned, directly or indirectly, by such Person, any of its other Subsidiaries
or any combination thereof or (ii) any Person other than a corporation in which
such Person, any of its other Subsidiaries or any combination thereof has,
directly or indirectly, at least a majority of the total equity or other
ownership interest therein.
3.Duties and Responsibilities. (a) Executive agrees to be employed by the
Company and be actively engaged on a full-time basis in the business and
activities of the Company and its Affiliates for the entirety of the Term, and,
subject to Section 3(b), to devote substantially all of Executive’s working time
and attention to the





--------------------------------------------------------------------------------


2




Company and its Affiliates and the promotion of its business and interests and
the performance of Executive’s duties and responsibilities hereunder. During the
Term, Executive agrees to use his reasonable best efforts to ensure that the
business and activities of the Company and its Subsidiaries, that are under his
direction, are conducted in accordance with the Company’s practices and/or
applicable laws, rules and regulations in all material respects and as such are
interpreted by the Company’s law department and compliance professionals.
Executive shall be employed hereunder as President, Global Business and
Marketing of Holdings, or such other title as agreed to between Executive and
the Chief Executive Officer of Holdings (“President,”) with such duties and
responsibilities customary for companies of comparable size to the Company in
the Company’s industry and commensurate with Executive’s status and position
hereunder and directed from time to time by the Chief Executive Officer of
Holdings as commensurate with Executive’s position. Executive shall report
directly to the Chief Executive Officer of Holdings. Executive’s
responsibilities shall include, without limitation, (1) providing executive
leadership for (a) certain of the Company’s lines of business, (%3) the
Company’s global marketing strategy, and (%3) front end support for client
delivery and (2) providing strategic leadership on corporate strategy and other
management matters.
(b)    During the Term, Executive shall use Executive’s reasonable best efforts
to faithfully and diligently serve the Company and shall not act in any capacity
that is in conflict with Executive’s duties and responsibilities hereunder. For
the avoidance of doubt, during the Term, Executive shall not be permitted to
become employed by, engaged in or to render services for any Person other than
the Company and its Affiliates, shall not be permitted to be a member of the
board of directors of any Person (other than charitable or nonprofit
organizations), in any case without the consent of the Board of Directors of
Holdings (the “Board”), and shall not be directly or indirectly materially
engaged, or concerned or interested in any business activity, trade or
occupation (other than employment with the Company and its Affiliates as
contemplated by the Agreement); provided that nothing herein shall preclude
Executive from engaging in charitable or community affairs and managing his
personal investments to the extent that such other activities do not inhibit or,
subject to Section 7, conflict in any material way with the performance of
Executive’s duties hereunder.
(c)    The Company agrees to provide Executive such assistance and work
accommodations as are suitable to the character of his position with the Company
and adequate for the performance of his duties. The Executive shall be based at
the Company’s executive offices in Manhattan, New York.
4.Compensation and Related Matters. (a) Base Compensation. During the Term, for
all services rendered under this Agreement, Executive shall receive an aggregate
annual base salary (“Base Salary”) at a rate of $450,000 per annum, payable in
accordance with the Company’s applicable payroll practices. The Base Salary
shall be reviewed no less frequently than annually during the Term for increase,
if any, in the sole discretion of the Compensation Committee of the Board
(“Compensation Committee”).
(b)    Annual Bonus. During the Term, Executive shall have the opportunity to
earn an annual target bonus equivalent to 75% of Executive’s Base Salary at
target, with a maximum payment of no greater than 150% of Executive’s Base
Salary (the “Annual Bonus”). The actual amount of the Annual Bonus earned by the
Executive shall be determined in accordance with the terms of the Company’s
executive bonus plan which is administered by the Compensation Committee. Any
Annual Bonus due to the Executive shall be paid in March for the performance
during the preceding fiscal year. Subject to the terms of the Company’s bonus
policy as in effect from time to time, in order to receive an Annual Bonus,
Executive must (A) be actively employed by the Company, (B) not be serving any
notice period relating to the anticipated termination of the employment
relationship and (C) be performing his duties in good faith on the date such
Annual Bonus is paid.
(c)    Joining Bonus. Executive shall be entitled to receive a joining bonus of
$350,000 (the “Joining Bonus”). The Joining Bonus shall be payable in two equal
installments. The first $175,000 shall be due upon


 

--------------------------------------------------------------------------------


3




joining and will be paid no later than the first bi-monthly payroll cycle
following the Effective Date. The second $175,000 shall be due in March 2015 and
will be paid in the first payroll in March 2015. In the event that Executive’s
employment is terminated within two years of the Effective Date (i) by Executive
other than for Good Reason or (ii) by the Company for Cause, Executive shall and
hereby does agree to repay the Company in full for the Joining Bonus. For the
avoidance of doubt, in the event that Executive’s employment is terminated due
to death or Disability then the Executive does not have to repay any of the
Joining Bonus. Additionally, in the event that Executive’s employment is
terminated prior to the payment of the second installment of the Joining Bonus
for any other reason than Cause or he resigns for Good Reason, the second
installment shall be paid to Executive upon termination in a lump sum.
(d)    Bonus Performance Targets for 2015 and Beyond. In consideration of the
signing bonus offered to the Executive described in Section (c) above, Executive
acknowledges he is not entitled to any Annual Bonus for the fiscal year ending
December 31, 2014. With respect to fiscal years ending after December 31, 2014,
the Compensation Committee shall determine the Company-wide objectives and
personal objectives in its sole discretion upon which the Annual Bonus shall be
based.
(e)    Equity Incentive Awards. Holdings will cause Executive to be granted such
number of Restricted Stock Units (“RSUs”) equivalent to $500,000 based upon the
closing price of the common stock of Holdings on the grant date (the “Initial
Equity Grant”). The Initial Equity Grant will be effected within five business
days following the Effective Date and will be governed by the terms and
conditions of the ExlService Holdings, Inc. 2006 Omnibus Award Plan (as amended)
(the “Plan”) . The terms and conditions of the Initial Equity Grant will be
determined and approved by the Compensation Committee and shall be evidenced by
an RSU award agreement consistent with the terms of the Plan. The Initial Equity
Grant shall vest and become exercisable as to 10% of the RSUs on the first
anniversary of the date of grant, 20% of the RSUs on the second anniversary of
the date of grant, 30% of the RSUs on the third anniversary of the date of grant
and 40% of the RSUs on the fourth anniversary of the date of grant. Beginning in
2015 and in years thereafter, Executive will also be eligible during the Term,
subject to performance and other conditions considered by the Compensation
Committee in its sole discretion, to receive an annual target equity award
equivalent to 100% of Executive’s Base Salary. Annual equity grants may be
allocated between performance based RSUs and time based vesting RSUs as
determined by the Compensation Committee for each fiscal year. For the current
fiscal year annual equity grants for senior management are comprised 50% of
performance based RSUs and 50% of time based vesting RSUs which vest over four
years in the manner set forth above. For the avoidance of doubt, the first such
annual grant, if any, shall be made in 2015.
(f)    Change in Control. In the event that a Change in Control (as defined in
the Plan) occurs at a time when any portion of restricted stock units or a stock
option granted to Executive remains unvested, then effective upon the
consummation of the Change in Control, the vesting of the portion of the
restricted stock units or stock option which is not then fully vested shall
accelerate such that any portion of the restricted stock units or stock option
which would have become vested during the one-year period following the Change
in Control shall become vested effective as of the consummation of the Change in
Control. In the event that (i) Executive’s employment with the Company is
terminated without Cause (a) at any time following a Change in Control or (b) in
specific contemplation of a Change in Control or (ii) Executive resigns with
Good Reason at any time following a Change of Control, Executive shall, upon and
subject to Executive’s execution of the release referenced in Section 5(c)(ii)
below that has become effective in accordance with its terms, be entitled, in
addition to the severance specified in Section 5(c)(i), to immediate full
vesting as of the termination date of any portion of restricted stock units or a
stock option which is unvested as of the termination date.


 

--------------------------------------------------------------------------------


4




(g)    Benefits and Perquisites. During the Term, Executive shall be entitled to
participate in the benefit plans and programs commensurate with Executive’s
position that are provided by the Company from time to time for its senior
executives generally, subject to the terms and conditions of such plans.
(h)    Business Expense Reimbursements. During the Term, the Company shall
reimburse Executive for reasonable and properly documented business expenses in
accordance with the Company’s then-prevailing policies and procedures for
expense reimbursement.
(i)    Vacation. During the Term, Executive shall be entitled to annual paid
vacation of no less than four (4) weeks and to reasonable sick leave in
accordance with Company policy.
5.Termination of the Term.
(a)    Executive’s employment may be terminated by either party at any time and
for any reason; provided, however, that Executive shall be required to give the
Company at least 90 days advance written notice of any resignation of
Executive’s employment hereunder. For clarity, the Employment terminates at the
end of the 90-day notice period. During the 90-day notice period, the Company
reserves the right, in its sole discretion, to (i) alter, reduce, or eliminate
any of the Executive’s duties, (ii) require the Executive to remain away from
the Company’s premises (and/or restrict the Executive’s access to the Company’s
network, computers and email systems), and/or (iii) take any such other action
as may be necessary to facilitate the transition process associated with the
termination of the Executive’s employment. During the 90-day notice period, the
Executive acknowledges and agrees that he will remain employed by the Company
and, as a Company employee, shall continue to act in a manner consistent with
the Executive’s contractual, common law and other legal obligations to the
Company, including adhering to the Company’s policies and, if requested to do so
by the Company, shall assist in the transition of his duties as reasonably
requested by the Company. Notwithstanding the foregoing, Executive’s employment
shall automatically terminate upon Executive’s death.
(b)    Following any termination of Executive’s employment, except as otherwise
set forth in this Agreement, the obligations of the Company to pay or provide
Executive with compensation and benefits under Section 4 shall cease, and the
Company shall have no further obligations to provide compensation or benefits to
Executive hereunder except (i) for payment of any accrued but unpaid Base Salary
and vacation time and for payment of any accrued obligations and unreimbursed
expenses under Section 4(h) accrued or incurred through the date of termination
of employment, (ii) as explicitly set forth in any other benefit plans, programs
or arrangements applicable to terminated employees in which Executive
participates, other than severance plans or policies and (iii) as otherwise
expressly required by applicable statute. For the avoidance of doubt, (x) any
unpaid Annual Bonus is forfeited if Executive’s employment is terminated for any
reason; and (y) the date of termination shall mean the last date of actual and
active employment, whether such day is selected by mutual agreement with the
Executive or unilaterally by the Company and whether with or without advance
notice.
(c)    (i)    If Executive’s employment is terminated by the Company without
Cause (other than due to death or Disability), or by Executive for Good Reason,
Executive shall be entitled to receive severance payments in an aggregate amount
equal to 12 months Base Salary, payable in accordance with the Company’s regular
payroll practices. The severance payments shall commence 60 days following
Executive’s “separation from service” (as defined in Treasury Regulations
Section 1.409A-1(h)). The amounts payable under this Section 5(c)(i) are
inclusive of any statutory notice, pay in lieu of notice and statutory severance
entitlements, if any, and any amounts required to be paid to Executive in the
event a court of competent jurisdiction determines Executive has been
constructively dismissed from employment.


 

--------------------------------------------------------------------------------


5




(ii)    Any severance payments or benefits under Section 5(b)(ii) and 5(c)(i)
shall be (A) conditioned upon Executive having provided within 60 days following
Executive’s separation from service an irrevocable waiver and general release of
claims in favor of the Company and its respective Affiliates, their respective
predecessors and successors, and all of the respective current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing (collectively, the “Released Parties”),
in form and substance substantially similar to the release annexed hereto
subject to changes as necessary to effectuate a valid waiver of claims, that has
become effective in accordance with its terms, (B) subject to Executive’s
continued compliance with the terms of the restrictive covenants in Sections 7,
8, 9 and 10 of this Agreement and (C) subject to the provisions of Section 19(d)
of this Agreement.
(iii)    For purposes of this Agreement, “Cause” means: (A) a final
non-appealable conviction of, or a pleading of no contest to, (i) a crime of
moral turpitude which causes serious economic injury or serious injury to the
Company’s reputation or (ii) a felony; or (B) fraud, embezzlement, gross
negligence, self-dealing, dishonesty or other gross and willful misconduct which
has caused serious and demonstrable injury to the Company; (C) material
violation by Executive of any material Company policy applicable to Executive;
(D) willful and continuing failure to substantially perform Executive’s duties
(other than for reason of physical or mental incapacity) which failure to
perform continues beyond fifteen (15) days after a written demand for
substantial improvement in Executive’s performance, identifying specifically and
in detail the manner in which improvement is sought, is delivered to Executive
by the Company; provided that a failure to achieve performance objectives shall
not by itself constitute Cause and no act or failure to act by Executive shall
be considered “willful” unless done or failed to be done by Executive in bad
faith and without a reasonable belief that Executive’s actions or omission was
in the best interest of the Company; (E) Executive’s failure to reasonably
cooperate in an investigation involving the Company by any governmental
authority; (F) Executive’s material, knowing and intentional failure to comply
with applicable laws with respect to the execution of the Company’s business
operations, including, without limitation, a knowing and intentional failure to
comply with the Prevention of Corruption Act of India, 1988, or the United
States Foreign Corrupt Practices Act of 1977, as amended; provided, that, if all
of the following conditions exist, there will be a presumption that Executive
have acted in accordance with such applicable laws: Executive is following, in
good faith, the written advice of counsel, such counsel having been approved by
the Board as outside counsel to the Company for regulatory and compliance
matters, in the form of a legal memorandum or a written legal opinion, and
Executive has, in good faith, provided to such counsel all accurate and truthful
facts necessary for such counsel to render such legal memorandum or written
legal opinion; (G) Executive’s failure to follow the lawful directives of
Executive’s supervisor which is not remedied within fifteen (15) days after
Executive’s receipt of written notice from the Company specifying such failure;
or (H) Executive’s use of alcohol or drugs which materially interferes with the
performance of Executive’s duties.
(iv)    “Good Reason” shall mean the occurrence, without Executive’s prior
written consent, of any of the following events: (A) a substantial reduction of
Executive’s duties or responsibilities or change in reporting relationship to
anyone other than the Board or the Chief Executive Officer, (B) Executive’s job
title and authority as an officer of the Company is adversely changed, provided
that if there is a “Change of Control” (as defined in the Plan) and Executive
retains similar title and similar authority with the Company or any entity that
acquires the Company (or any affiliate or subsidiary of such entity) following
such Change of Control, the parties agree that any change in Executive’s title
shall not constitute a significant reduction of Executive’s duties and
authorities hereunder; (C) a change in the office of location where Executive is
based on the Effective Date of more than fifty (50) miles; or (D) a breach by
the Company of any material term of this Agreement; provided that, a termination
by Executive with Good Reason shall be effective only if, within 30 days
following Executive’s first becoming aware of the circumstances giving rise to
Good Reason, Executive delivers a “Notice of Termination” for Good Reason by
Executive to the Company, and the Company within 30 days following its receipt
of such notification has failed to cure the circumstances giving rise to Good
Reason.


 

--------------------------------------------------------------------------------


6




(v)    For purposes of this Agreement, “Disability” means Executive’s
incapacity, due to mental, physical or emotional injury or illness, such that
Executive is substantially unable to perform his duties hereunder for a period
of six (6) consecutive months.
(d)    Upon termination of Executive’s employment for any reason, and regardless
of whether Executive continues as a consultant to the Company, upon the
Company’s request Executive agrees to resign, as of the date of such termination
of employment or such other date requested, from any applicable board of
directors (and any committees thereof) of any Affiliate of the Company to the
extent Executive is then serving thereon.
(e)    The payment of any amounts accrued under any benefit plan, program or
arrangement in which Executive participates shall be subject to the terms of the
applicable plan, program or arrangement, and any elections Executive has made
thereunder. Subject to Section 19, the Company may offset any amounts due and
payable by Executive to the Company or its Subsidiaries against any amounts the
Company owes Executive hereunder.
5.Acknowledgments.
(a)     Executive acknowledges that the Company has expended and shall continue
to expend substantial amounts of time, money and effort to develop business
strategies, employee and customer relationships and goodwill and build an
effective organization. Executive acknowledges that Executive is and shall
become familiar with the Company’s Confidential Information (as defined below),
including trade secrets, and that Executive’s services are of special, unique
and extraordinary value to the Company, its Subsidiaries and Affiliates.
Executive acknowledges that the Company has a legitimate business interest and
right in protecting its Confidential Information, business strategies, employee
and customer relationships and goodwill, and that the Company would be seriously
damaged by the disclosure of Confidential Information and the loss or
deterioration of its business strategies, employee and customer relationships
and goodwill. Executive acknowledges that Executive’s agreement to enter into
this Agreement and be bound by the service commitments set forth herein and the
restrictive covenants and agreements set forth in Sections 7, 8, 9 and 10
hereof, is a material inducement to the Company’s willingness to enter into this
Agreement, and the Company would not otherwise enter into this Agreement if
Executive did not agree to be bound by the commitments set forth herein and the
restrictive covenants and agreements set forth in Sections 7, 8, 9 and 10
hereof, and make the commitments to the Company set forth herein.
(b)    Executive acknowledges (i) that the business of the Company and its
Affiliates is global in scope, without geographical limitation, and capable of
being performed from anywhere in the world, and (ii) notwithstanding the
jurisdiction of formation or principal office of the Company, or the location of
any of their respective executives or employees (including, without limitation,
Executive), the Company and its Affiliates have business activities and have
valuable business relationships within their respective industries throughout
the world.
(c)    Executive acknowledges that Executive has carefully read this Agreement
and has given careful consideration to the restraints imposed upon Executive by
this Agreement, and is in full accord as to the necessity of such restraints for
the reasonable and proper protection of the Confidential Information, business
strategies, employee and customer relationships and goodwill of the Company and
its Affiliates now existing or to be developed in the future. Executive
expressly acknowledges and agrees that each and every commitment and restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area, in light of (i) the scope of the business of the
Company and its Affiliates, (ii) the importance of Executive to the business of
the Company and its Affiliates, (iii) Executive’s status as an officer of the
Company business, (iv) Executive’s knowledge of the business of the Company and
its Affiliates and (v) Executive’s relationships with the Company’s clients or
customers. Accordingly, Executive agrees (x) to be bound by the provisions of
Sections 7, 8, 9 and 10, it being the intent and spirit that such provisions be
valid and enforceable in all respects and (y) acknowledges and agrees that
Executive shall not object to the Company,


 

--------------------------------------------------------------------------------


7




or any of its successors in interest enforcing Sections 7, 8, 9 and 10 of this
Agreement. Executive further acknowledges that although Executive’s compliance
with the covenants contained in Sections 7, 8, 9 and 10 may prevent Executive
from earning a livelihood in a business similar to the business of the Company,
Executive’s experience and capabilities are such that Executive has other
opportunities to earn a livelihood and adequate means of support for Executive
and Executive’s dependents.
6.Noncompetition and Nonsolicitation.
(a)     Executive acknowledges that the services Executive are to render to the
Company are of a special and unusual character, with a unique value to the
Company, the loss of which cannot adequately be compensated by damages or an
action at law. In view of the unique value to the Company, its Subsidiaries and
Affiliates (collectively, the “Group”) of the services of Executive for which
the Company has contracted hereunder, because of the confidential information to
be obtained by, or disclosed to, Executive as herein above set forth, Executive
covenants and agrees that during Executive’s employment and during the
“Non-Competition Period,” as defined below, Executive shall not, directly or
indirectly, enter into the employment of, tender consulting or other services
to, acquire any interest in (whether for Executive’s own account as an
individual proprietor, or as a partner, associate, stockholder, officer,
director, trustee or otherwise), or otherwise participate in any business that
competes, directly or indirectly, with any member of the Group (i) in the same
lines of business in the business process outsourcing industry that the members
of the Group are engaged in at the time Executive’s employment is terminated, or
if Executive is an employee of any member of the Group, at the time Executive is
accused of being in competition with any of the Group pursuant to this
Agreement; (ii) in the provision of the business processes provided by the Group
at the time Executive’s employment is terminated, or if Executive is an employee
of any member of the Group, at the time Executive is accused of being in
competition with any member of the Group pursuant to this Agreement; (iii) in
the provision of business processes that any of the Group has taken substantial
steps to provide to customers at the time Executive’s employment is terminated,
or if Executive is an employee of any of the Group, at the time Executive is
accused of being in competition with any of the Group pursuant to this
Agreement; or (iv) in the provision of business processes that any of the Group
are in the process of marketing to existing or potential clients that any of the
Group are taking measures to retain as clients of the Group, at the time
Executive’s employment is terminated, or if Executive are an employee of any of
the Group, at the time Executive is accused of being in competition with any of
the Group pursuant to this Agreement, during Executive’s employment with the
Group. Executive and the Company acknowledge that clauses (ii), (iii) and (iv)
in the immediately preceding sentence shall not be deemed or interpreted to
narrow or otherwise limit the scope of clause (i) of such sentence. For purposes
of this Agreement, the “Non-Competition Period” shall be the one year period
following Executive’s termination of employment for any reason.
Notwithstanding the foregoing, nothing in this Agreement shall prevent (A) the
purchase or ownership by Executive of up to two percent (2%) in the aggregate of
any class of securities of any entity if such securities (i) are listed on a
national securities exchange or (ii) are registered under Section 12(g) of the
Securities Exchange Act of 1934; or (B) the direct or indirect ownership of
securities of a private company, provided that, Executive is only a passive
investor in such company (having no role, duty or responsibility whatsoever in
the management, operations or direction of such company) and owns no more than
five percent (5%) in the aggregate of any securities of such company. If
Executive’s employment with the Company is terminated for any reason, and after
such termination Executive wish to take any action, including without
limitation, taking a position with another company, which action could
potentially be deemed a violation of this Agreement, Executive shall have the
right, after providing the Board with all relevant information, to request a
consent to such action from the Board which consent shall not be unreasonably
withheld. The Board shall respond to Executive’s request by granting or denying
such consent within not more than 30 calendar days from the date the Company
receives written notice of such request from Executive. To the extent that the
Board does not deny such consent within such 30 day period, the consent will be
deemed granted. If Executive disagrees with the


 

--------------------------------------------------------------------------------


8




Board’s decision relating to the consent, then a third-party arbitrator (the
“Arbitrator”) shall be appointed within five (5) days of the date Executive
notifies the Company of Executive’s disagreement, and the third party Arbitrator
shall be instructed to make a determination with respect to whether Executive’s
action would constitute a legally valid and enforceable violation of this
Agreement within not more than thirty (30) days following his appointment and
such determination shall be binding on all of the parties hereto. Such
arbitrator is to be selected based on mutual agreement of the Company and
Executive. If no mutual agreement is reached, each party shall select one
arbitrator and these two arbitrators will in turn select a third arbitrator. The
three arbitrators will then make a collective determination in accordance with
the terms of this paragraph. The cost of the Arbitrator shall be borne by the
Company; provided, however, if the Arbitrator’s determination is inconsistent
with Executive’s position, then the cost of the Arbitrator shall be borne by
Executive.
(b)    During Executive’s employment with the Group and for a period of one year
thereafter Executive shall make no unfavorable, disparaging or negative comment,
remark or statement, whether written or oral (a “Disparaging Statement”), about
the Company or any of its affiliates, officers, directors, shareholders,
consultants, or employees; provided that Executive may give truthful testimony
before a court, governmental agency, arbitration panel, or similar person or
body with apparent jurisdiction and may discuss such matters in confidence with
Executive’s attorney(s) and other professional advisors. Similarly, during the
foregoing period, the Company and its officers and directors (acting in their
capacity as officers and directors of the Company) shall make no Disparaging
Statement about Executive; provided that any officer or director may give
truthful testimony before a court, governmental agency, arbitration panel, or
similar person or body with apparent jurisdiction and may discuss such matters
in confidence with their or the Company’s attorney(s) and other professional
advisors.
On and after the date hereof, during Executive’s employment and for one year
following termination of Executive’s employment, Executive may not directly or
indirectly (i) solicit, encourage, or induce or attempt to solicit, encourage,
or induce any (A) current employee, marketing agent, or consultant of any of the
Group to terminate his or her employment, agency, or consultancy with any member
of the Group or any (B) prospective employee with whom the Company has had
discussions or negotiations within six months prior to Executive’s termination
of employment not to establish a relationship with any of the Group, (ii) induce
or attempt to induce any current customer to terminate its relationship with any
of the Group, or (iii) induce any potential customer with whom the Company has
had discussions or negotiations within six months prior to Executive’s
termination of employment not to establish a relationship with any of the Group.
(c)    If a final and non-appealable judicial determination is made by a court
of competent jurisdiction that any of the provisions of this Section 7
constitutes an unreasonable or otherwise unenforceable restriction against
Executive, the provisions of this Section 7 will not be rendered void but will
be deemed to be modified to the minimum extent necessary to remain in force and
effect for the longest period and largest geographic area that would not
constitute such an unreasonable or unenforceable restriction (and such court
shall have the power to reduce the duration or restrict or redefine the
geographic scope of such provision and to enforce such provision as so reduced,
restricted or redefined).
7.Confidential Information and Trade Secrets.
(a)    Access to Confidential Information and Trade Secrets. Executive
understands and acknowledges that as an employee of the Company, he will learn
or have access to, or may assist in the development of, highly confidential and
sensitive information and trade secrets about the Company, its operations and
its clients or prospective clients. “Confidential Information” includes without
limitation: (i) financial and business information relating to the Company, such
as information with respect to costs, commissions, fees, profits, sales,
markets, mailing lists, strategies and plans for future business, new business,
product or other development, potential acquisitions or


 

--------------------------------------------------------------------------------


9




divestitures, and new marketing ideas; (ii) product and technical information
relating to the Company, such as product and service formulations, new and
innovative product and service ideas, methods, procedures, devices, machines,
equipment, data processing programs, software, software codes, computer models,
and research and development projects; (iii) client information, such as the
identity of the Company’s clients, the names of representatives of the Company’s
clients responsible for entering into contracts with the Company, the amounts
paid by such clients to the Company, specific client needs and requirements;
(iv) information regarding prospective clients, such as the identity of
prospective clients, the names of representatives of the prospective clients
responsible for entering into contracts with the Company, the amounts proposed
to paid by such prospective clients to the Company, specific needs and
requirements of such prospective clients; (v) personnel information, such as the
identity and number of the Company’s other employees, their salaries, bonuses,
benefits, skills, qualifications, and abilities; (vi) any and all information in
whatever form relating to any client or prospective client of the Company,
including without limitation its business, employees, operations, systems,
assets, liabilities, finances, products, and marketing, selling and operating
practices; (vii) any information which Executive knows or should know is subject
to a restriction on disclosure or which Executive knows or should know is
considered by the Company or the Company’s clients or prospective clients to be
confidential, sensitive, proprietary, a trade secret or is not readily available
to the public; and (viii) intellectual property, including inventions and
copyrightable works. Executive also may have access to “Trade Secrets,” which
are items of Confidential Information which meet the definition of trade secrets
under applicable law. Confidential Information and Trade Secrets are not
generally known or available to the general public, but have been developed,
compiled or acquired by the Company at its great effort and expense.
Confidential Information and Trade Secrets can be in any form: oral, written or
machine readable, including electronic files, and stored in any media whatsoever
or the unaided human memory.
(b)     Non-Disclosure of Confidential Information and Trade Secrets. Executive
acknowledges and agrees that the Company is engaged in a highly competitive
business and that its competitive position depends upon its ability to maintain
the confidentiality of the Confidential Information and Trade Secrets which were
developed, compiled and acquired by the Company at its great effort and expense.
Executive further acknowledges and agrees that any disclosing, divulging,
revealing, or using of any of the Confidential Information and Trade Secrets,
other than in connection with the Company’s business or as specifically
authorized by die Company, will be highly detrimental to the Company and cause
it to suffer serious loss of business and pecuniary damage. Accordingly,
Executive agrees that during his employment with the Company and following the
termination of such employment for any reason, he shall not directly or
indirectly divulge or make use of any Confidential Information outside of his
employment with the Company (so long as the information remains confidential)
without the prior written consent of an authorized representative of the
Company. He shall not directly or indirectly misappropriate, divulge, or make
use of Trade Secrets for an indefinite period of time, so long as the
information remains a Trade Secret as defined under any applicable trade secrets
or other applicable law. He also agrees at all times to exercise discretion in
discussing with others the affairs of clients, including avoiding unnecessary
identification of names, places, and other specifics, and to take reasonable
precautions to make sure that such discussions cannot be overheard and
electronic communications cannot be intercepted either by client’s employees or
outside persons.
(c)    Notification of Inquiry Regarding Agreement. Executive further agrees
that if he is questioned about Confidential Information by any person or entity
not authorized to receive such information, he will notify the Company within
twenty-four (24) hours.
(d)    Material Non-Public Information. Executive acknowledges and agrees that
the Company is a public company and that he may receive or have access to
material non-public information that is restricted from use and disclosure by
federal and state statutes and laws. He agrees that other than to benefit the
Company in compliance with applicable laws, he will not use for any ‘purposes
any “insider information” that may come to his attention in connection with his
employment with the Company and that he will not disclose such information to
anyone outside


 

--------------------------------------------------------------------------------


10




or the inside the Company who is not an authorized recipient with a need to know
such information, The term “use” includes, but is not limited to, purchase or
sale of securities influenced by such inside information.
8.Return of Confidential Information and Company Property. Executive agrees to
return all Confidential Information and/or Trade Secrets immediately upon
termination of his employment for any reason and at any time requested by the
Company. To the extent that he maintains Confidential Information and/or Trade
Secrets in electronic form on any computers or other electronic devices owned by
him, he agrees to immediately and irretrievably delete all such information, and
certify the deletion of such material. He also agrees to return all property in
his possession at the time of the termination of the employment with the
Company, including without limitation all documents, records, electronic
recordings, and other media of every kind and description relating to the
business of the Company and its clients or prospective clients (as such terms
are set forth in Section 7 (b)), and any copies, in whole or in part, whether or
not prepared by him, all of which shall remain the sole and exclusive property
of the Company. Executive further agrees upon termination of your employment for
any reason to execute and provide the information set forth in the Termination
Certification attached hereto as Exhibit C. In addition, upon request of the
Company, You shall provide a copy of this Agreement to any subsequent employer.
9.Intellectual Property Rights. (a) Executive agrees that the results and
proceeds of Executive’s employment by the Company or its Subsidiaries or
Affiliates (including, but not limited to, any trade secrets, products,
services, processes, know-how, track record, designs, developments, innovations,
analyses, drawings, reports, techniques, formulas, methods, developmental or
experimental work, improvements, discoveries, inventions, ideas, source and
object codes, programs, matters of a literary, musical, dramatic or otherwise
creative nature, writings and other works of authorship) resulting from services
performed while employed hereunder by the Company and any works in progress,
whether or not patentable or registrable under copyright or similar statutes,
that were made, developed, conceived or reduced to practice or learned by
Executive, either alone or jointly with others (collectively, “Inventions”),
shall be works-made-for-hire and the Company (or, if applicable or as directed
by the Board, any of its Subsidiaries or Affiliates) shall be deemed the sole
owner throughout the universe of any and all trade secret, patent, copyright and
other intellectual property rights (collectively, “Proprietary Rights”) of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, with the right to use the same in
perpetuity in any manner the Board determines in its sole discretion, without
any further payment to Executive whatsoever. If, for any reason, any of such
results and proceeds shall not legally be a work-made-for-hire and/or there are
any Proprietary Rights which do not accrue to the Company (or, as the case may
be, any of its Subsidiaries or Affiliates) under the immediately preceding
sentence, then Executive hereby irrevocably assigns and agrees to assign any and
all of Executive’s right, title and interest thereto, including any and all
Proprietary Rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed, to the Company (or, if
applicable or as directed by the Board, any of its Subsidiaries or Affiliates),
and the Company or such Subsidiaries or Affiliates shall have the right to use
the same in perpetuity throughout the universe in any manner determined by the
Board or such Subsidiaries or Affiliates without any further payment to
Executive whatsoever. As to any Invention that Executive is required to assign,
Executive shall promptly and fully disclose to the Company all information known
to Executive concerning such Invention.
(b)    Executive agrees that, from time to time, as may be requested by the
Board and at the Company’s sole cost and expense, Executive shall do any and all
reasonable and lawful things that the Board may reasonably deem useful or
desirable to establish or document the Company’s exclusive ownership throughout
the United States of America or any other country of any and all Proprietary
Rights in any such Inventions, including the execution of appropriate copyright
and/or patent applications or assignments. To the extent Executive has any
Proprietary Rights in the Inventions that cannot be assigned in the manner
described above, Executive unconditionally and irrevocably waives the
enforcement of such Proprietary Rights. This Section 10(b) is subject to and
shall not be deemed to limit,


 

--------------------------------------------------------------------------------


11




restrict or constitute any waiver by the Company of any Proprietary Rights of
ownership to which the Company may be entitled by operation of law by virtue of
Executive’s employment by the Company. Executive further agrees that, from time
to time, as may be requested by the Board and at the Company’s sole cost and
expense, Executive shall assist the Company in every reasonable, proper and
lawful way to obtain and from time to time enforce Proprietary Rights relating
to Inventions in any and all countries. To this end, Executive shall execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining, and enforcing such
Proprietary Rights and the assignment thereof. In addition, Executive shall
execute, verify, and deliver assignments of such Proprietary Rights to the
Company or its designees. Executive’s obligation to provide reasonable
assistance to the Company with respect to Proprietary Rights relating to such
Inventions in any and all countries shall continue beyond the termination of the
Term.
(c)    Executive hereby waives and quitclaims to the Company any and all claims,
of any nature whatsoever, that Executive now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.
10.Notification of Employment or Service Provider Relationship. Executive hereby
agrees that as soon as practical, upon Executive’s consideration of accepting
employment with, or agreeing to provide services to, any other Person during any
period which Executive remains subject to any of the covenants set forth in
Section 7, Executive shall advise his prospective employer of this Agreement
and, to the extent necessary, shall provide such prospective employer with a
copy of Section 7 of this Agreement; provided, however, that if and to the
extent this Agreement has been publicly filed in connection the Company’s
filings with the Securities and Exchange Commission or related corporate, public
company filings, Executive may provide his prospective employer with a copy of
the filed version of this Agreement. Promptly after receiving an offer of
employment from any other Person, Executive will provide written notice to the
Company of his new employer as soon as possible.
11.Remedies and Injunctive Relief. Executive acknowledges that a violation by
Executive of any of the covenants contained in Section 7, 8, 9 or 10 would cause
irreparable damage to the Company in an amount that would be material but not
readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, the Company
shall be entitled (without the necessity of showing economic loss or other
actual damage) to injunctive relief (including temporary restraining orders,
preliminary injunctions and/or permanent injunctions) in any Federal court of
the Southern District of New York or any state court located in New York County,
State of New York for any actual or threatened breach of any of the covenants
set forth in Section 7, 8, 9 or 10 in addition to any other legal or equitable
remedies it may have. The preceding sentence shall not be construed as a waiver
of the rights that the Company may have for damages under this Agreement or
otherwise, and all of the Company’s rights shall be unrestricted.
12.Representations of Executive and Company; Advice of Counsel. (a) Executive
represents, warrants and covenants, that as of the date hereof: (i) Executive
has the full right, authority and capacity to enter into this Agreement and
perform Executive’s obligations hereunder, (ii) has disclosed all applicable
restrictive covenants or other obligations Executive has with any current or
former employer, (iii) the commencement of employment pursuant to this Agreement
shall not result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Executive is subject, and (iv)
Executive has not engaged and will not engage in the future in any conduct that
is in breach of any lawful restrictive covenant to which Executive may be bound
or any fiduciary duty that Executive owes to any employer. The Executive
understands and acknowledges that Executive is not expected or permitted to
possess, use or disclose any confidential information belonging to any current
or former employer in the course of performing his duties for the Company.


 

--------------------------------------------------------------------------------


12




Executive has advised the Company that he has an agreement that contains some
restrictions which may impact his ability to conduct business if he joins the
Company and that contains obligations he has undertaken to keep certain
information confidential. Executive is hereby advised that the Company has no
interest in obtaining any trade secret or other proprietary information
Executive may possess belonging to his prior employer (or clients he serviced
for the employer). Similarly, Executive is hereby advised that the Company
expects that he will abide by any lawful agreement with his prior employers. To
that end, Executive hereby represents and warrants that (x) he will abide by the
lawful restrictions and obligations contained in his agreement until the
agreement expires (or permanently, where there are no such time limitations) if
he joins the Company, and (y), Executive will provide notice to his current or
former employer of his future employment pursuant to this Agreement and the
commencement date of such employment. Executive also understands that it is his
responsibility to advise the Company management promptly in the event that he is
assigned a task or activity he believes would impair compliance with the
continuing lawful restrictions or obligations contained in his agreement.
Executive understands that this Agreement, his employment and his continued
employment by the Company is conditioned upon Executive having obtained a
satisfactory disposition of any restrictions he may have on his activities with
his current or former employer as reasonably determined by the Company. It is
understood that the representations made by Executive under this Section 13 are
subject to the disclosures in this Section 13(a)(ii) above.
(b)    Prior to execution of this Agreement, Executive was advised by the
Company of Executive’s right to seek independent advice from an attorney of
Executive’s own selection regarding this Agreement. Executive acknowledges that
Executive has entered into this Agreement knowingly and voluntarily and with
full knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel. Executive further represents that
in entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.
13.Cooperation. Executive agrees that, upon reasonable notice and without the
necessity of the Company obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with any suit, action or proceeding
(or any appeal from any suit, action or proceeding), or the decision to commence
on behalf of the Company any suit, action or proceeding, and any investigation
and/or defense of any claims asserted against any of the Company’s or its
Affiliates’ current or former directors officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, which
relates to events occurring during Executive’s employment hereunder by the
Company as to which Executive may have relevant information (including but not
limited to furnishing relevant information and materials to the Company or its
designee and/or providing testimony at depositions and at trial), provided that
with respect to such cooperation occurring following termination of the Term,
the Company shall reimburse Executive for expenses reasonably incurred in
connection therewith, including reasonable and necessary attorney fees where the
attorney is engaged in consultation with the Company, and shall schedule such
cooperation to the extent reasonably practicable so as not to unreasonably
interfere with Executive’s business or personal affairs.
14.Withholding; Taxes. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, non-U.S. or other taxes
as are required or permitted to be withheld pursuant to any applicable law or
regulation.
15.Assignment. (a) This Agreement is personal to Executive and without the prior
written consent of the Board shall not be assignable by Executive, and any
assignment in violation of this Agreement shall be void.


 

--------------------------------------------------------------------------------


13




(b)    This Agreement shall be binding on, and shall inure to the benefit of,
the parties to it and their respective heirs, legal representatives, successors
and permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction and in the event of Executive’s
death, Executive’s estate and heirs in the case of any payments due to Executive
hereunder).
(c)    Executive acknowledges and agrees that all of Executive’s covenants and
obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and any successor
or assign to all or substantially all of the Company’s business or assets.
16.Governing Law; No Construction Against Drafter. This Agreement shall be
deemed to be made in New York, and the validity, interpretation, construction,
and performance of this Agreement in all respects shall be governed by the laws
of New York without regard to its principles of conflicts of law. No provision
of this Agreement or any related document will be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.
17.Dispute Resolution. Any dispute, controversy or other claim, other than
claims solely for injunctive relief pursuant to Section 7, 8, 9 or 10, arising
out of or relating to (i) this Agreement, or (ii) Executive’s employment with
the Company shall be resolved by binding confidential arbitration, to be held in
New York, New York in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. Judgment upon the award rendered by
arbitrator(s) may be entered in any court having jurisdiction thereof.
18.Amendment; No Waiver; 409A. (a) No provisions of this Agreement may be
amended, modified, waived or discharged except by a written document signed by
Executive and a duly authorized officer of the Company (other than Executive).
(b)    The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.
(c)    It is the intention of the Company and Executive that this Agreement
comply with the requirements of Section 409A, and this Agreement will be
interpreted in a manner intended to comply with or be exempt from Section 409A.
The Company and Executive agree to negotiate in good faith to make amendments to
this Agreement as the parties mutually agree are necessary or desirable to avoid
the imposition of taxes or penalties under Section 409A. Notwithstanding the
foregoing, Executive shall be solely responsible and liable for the satisfaction
of all taxes and penalties that may be imposed on or for the account of
Executive in connection with this Agreement (including any taxes and penalties
under Section 409A), and neither the Company nor any Affiliate shall have any
obligation to indemnify or otherwise hold Executive (or any beneficiary)
harmless from any or all of such taxes or penalties.
(d)    Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to Executive prior to the date that is six
(6) months after the date of Executive’s “separation from service” (as defined
in Treasury Regulation Section 1.409A-1(h)) or, if earlier, Executive’s date of
death. Following any applicable six (6) month delay, all such delayed payments
will be


 

--------------------------------------------------------------------------------


14




paid in a single lump sum on the earliest permissible payment date. For purposes
of Section 409A, each of the payments that may be made under this Agreement are
designated as separate payments.
(e)    For purposes of this Agreement, with respect to payments of any amounts
that are considered to be “deferred compensation” subject to Section 409A,
references to “termination of employment” (and substantially similar phrases)
shall be interpreted and applied in a manner that is consistent with the
requirements of Section 409A relating to “separation from service”.
(f)    To the extent that any reimbursements pursuant to Section 14 are taxable
to Executive, any such reimbursement payment due to Executive shall be paid to
Executive as promptly as practicable, and in all events on or before the last
day of Executive’s taxable year following the taxable year in which the related
expense was incurred. The reimbursements pursuant to Section 14 are not subject
to liquidation or exchange for another benefit and the amount of such benefits
and reimbursements that Executive receives in one taxable year shall not affect
the amount of such benefits or reimbursements that Executive receives in any
other taxable year.
19.Severability. If any provision or any part thereof of this Agreement,
including Sections 7, 8, 9 and 10 hereof, as applied to either party or to any
circumstances, shall be adjudged by a court of competent jurisdiction to be
invalid or unenforceable, the same shall in no way affect any other provision or
remaining part thereof of this Agreement, which shall be given full effect
without regard to the invalid or unenforceable provision or part thereof, or the
validity or enforceability of this Agreement. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
20.Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Executive with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral), between Executive and the Company, relating to such subject
matter. None of the parties shall be liable or bound to any other party in any
manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein.
21.Survival. The rights and obligations of the parties under the provisions of
this Agreement (including without limitation, Sections 7 through 12 and Section
14) shall survive, and remain binding and enforceable, notwithstanding the
expiration of the Term, the termination of this Agreement, the termination of
Executive’s employment hereunder or any settlement of the financial rights and
obligations arising from Executive’s employment hereunder, to the extent
necessary to preserve the intended benefits of such provisions.
22.Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one business day in the case
of express mail or overnight courier service) to the parties at the following
addresses or facsimiles (or at such other address for a party as shall be
specified by like notice):
If to the Company:
ExlService Holdings, Inc.
280 Park Avenue
New York, New York 10017
Attn: Nancy Saltzman, Esq.
Fax: (212) 624-5933


 

--------------------------------------------------------------------------------


15




If to Executive:
Henry N. Schweppe, III
54 Upper Station Road
Garrison, New York 10524


Notices delivered by electronic mail shall have the same legal effect as if such
notice had been delivered in person.
23.Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.
24.Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (PDF)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


 

--------------------------------------------------------------------------------


16






IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.


EXLSERVICE HOLDINGS, INC.




By: /s/ Rohit Kapoor_________________________
Name: Rohit Kapoor
Title: Vice Chairman & CEO






HENRY N. SCHWEPPE, III




/s/ Henry N. Schweppe, III___________________










 

--------------------------------------------------------------------------------


17






ANNEX
Form of Release Language


General Release of All Claims.  Employee, individually and on behalf of
Employee’s heirs, executors, administrators, representatives, attorneys,
successors and assigns knowingly and voluntarily releases and forever discharges
Employer and its clients, including their parent corporations, affiliates,
subsidiaries, divisions, predecessors, insurers, successors and assigns, and
each of their current and former employees, attorneys, officers, directors and
agents thereof, both individually and in their business capacities, and their
employee benefit plans and programs and the trustees, administrators,
fiduciaries and insurers of such plans and programs (collectively, the “Released
Parties”), to the full extent permitted by law, of and from any and all claims,
known and unknown, asserted and unasserted, which Employee has or may have
against the Released Parties as of the date of execution of this Agreement
including, but not limited to, any alleged violation of:
Title VII of the Civil Rights Act of 1964;
The Civil Rights Act of 1991;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
The Employee Retirement Income Security Act of 1974 (“ERISA”);
The Immigration Reform and Control Act;
The Americans with Disabilities Act of 1990;
The Age Discrimination in Employment Act of 1967 (“ADEA”);
The Workers Adjustment and Retraining Notification Act;
The Occupational Safety and Health Act;
The Sarbanes-Oxley Act of 2002;
The Fair Credit Reporting Act;
The Family and Medical Leave Act;
The Equal Pay Act;
The Genetic Information Nondiscrimination Act of 2008;
[state] Fair Employment Practices Act;
Any other federal, state or local civil or human rights law or any other
federal, state or local law, regulation or ordinance;


 

--------------------------------------------------------------------------------


18




Any public policy, contract, tort or common law; or
Any basis for recovering costs, fees or other expenses including attorneys’ fees
incurred in these matters.
Claims Not Released.  Employee is not waiving any rights he/she may have to: (a)
his/her own vested accrued employee benefits under the Employer’s health,
welfare, or retirement benefit plans as of the Separation Date; (b) benefits
and/or the right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; (c) pursue claims which by law cannot be
waived by signing this Agreement; (d) enforce this Agreement; and/or (e)
challenge the validity of this Agreement. 






    
    




















 

--------------------------------------------------------------------------------


19




September 9, 2014










Mr. Henry N. Schweppe III
54 Upper Station Road
Garrison, New York 10524


Re:
Supplement to Employment Agreement

Dear Henry:
This letter supplements your Employment Agreement with ExlService Holdings,
Inc., a company organized under the laws of Delaware (together with
ExlService.com, Inc. the “Company”), dated September 9, 2014 (the “Employment
Agreement”).
The Company hereby agrees to pay certain, reasonable legal fees incurred by you,
in connection with your resignation from IBM, Inc. and the resolution of the
non-competition agreement with IBM (“Legal Fees”).
For the avoidance of doubt, any legal fees incurred by you in connection with
the negotiations of your Employment Agreement are your sole responsibility and
are not covered by the Legal Fees referred to herein.
Specifically, the Company agrees to pay reasonable Legal Fees incurred by you as
follows: (a) 100% of the first $100,000 of Legal Fees; (b) 50% of the next
$200,000 of Legal Fees; (c) with a cap of $200,000 in total Legal Fees to be
paid by the Company. All invoices for Legal Fees are subject to the Company’s
review for reasonableness prior to any payment. You agree that you will retain a
single law firm to represent you in connection with the resolution of the
non-competition agreement.
Sincerely,

/s/ Rohit Kapoor
/s/ Henry N. Schweppe, III




 